UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) February 9, 2011 TEREX CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 1-10702 34-1531521 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 200 Nyala Farm Road, Westport, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (203) 222-7170 NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Terex Corporation (“Terex”) issued a press release on February 9, 2011, in which Terex provided certain fourth quarter and year-end 2010 financial results, as well as its 2011 outlook.A copy of this press release is included as Exhibit 99.1 to this Form 8-K. Item 7.01.Regulation FD Disclosure. Terex will host a conference call February 10, 2011 at 8:30 a.m. Eastern Time to review the Company’s fourth quarter and year-end 2010 financial results, as well as its 2011 outlook.Terex will post on its website a slide presentation that will accompany the conference call. To access the slide presentation, go to the Investor Relations section of the Company’s website at www.terex.com. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press release of Terex Corporation issued on February 9, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 9, 2011 TEREX CORPORATION By:/s/ Phillip C. Widman Phillip C. Widman Senior Vice President and Chief Financial Officer -2-
